Title: From Thomas Jefferson to Robert Simpson, 14 February 1824
From: Jefferson, Thomas
To: Simpson, Robert


                        Sir
                        
                            Monto
                            Feb. 14. 24.
                        
                    Your favor of Dec. 1. never came to hand till the 10th instant. I pray you  to be the channel of my thanks to the  Agricultl society of St Louis for the honor they have done me in associating me with their  body. it’s object Agriculture is certainly the first in human life and household manufacturing is it’s genuine companion & handmaid.  I wish to them both all possible prosperity, and to the state in which  the society is placed all those blessings which it’s soil, climate, & government so richly promise it.  rendered by age and debility beyond the power of  yielding useful services I can only offer up my prayers that  that country may flourish thro’ time great & free, and be a firm & cordial helpmate to the happy confederacy of which it must become a distinguished member. be pleased to accept for the society and for yourself the assurance of my  high respect
                        Th:J
                    